COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  JODI STROBACH,                                §               No. 08-17-00182-CV

                       Appellant,               §                 Appeal from the

  v.                                            §                143rd District Court

  WESTEX COMMUNITY CREDIT                       §             of Reeves County, Texas
  UNION,
                                                §             (TC# 14-03-20605-CVR)
                        Appellee.
                                            §
                                          ORDER

       Pending before the Court is the Appellant’s second motion to correct the clerk’s record.

On December 19, 2017, the Court ordered the District Clerk of Reeves County to file a

supplemental record containing legible copies of (1) Defendant TransPecos Banks’ Traditional

and No Evidence Motion for Summary Judgment (previously filed in Volume 3, pages 680-993 of

the Clerk’s Record) and (2) Plaintiff’s Response to Defendants’ Motion for Summary Judgment

(previously filed in Volume 4, pages 1079-1099 of the Clerk’s Record). The District Clerk filed

a supplemental record as ordered but the supplemental record is incomplete as it does not include

the entire 313-page summary judgment motion filed by Defendant TransPecos Bank. Therefore,

we grant Appellant’s second motion to correct the clerk’s record. The Court ORDERS the District

Clerk of Reeves County, Texas, to file a supplemental clerk’s record containing Defendant

TransPecos Bank’s Traditional and No Evidence Motion for Summary Judgment previously filed

                                               1
in Volume 3, pages 680 through 993 of the Clerk’s Record. The supplemental clerk’s record is

due to be filed on or before March 5, 2018.

       IT IS SO ORDERED this 13th day of February, 2018.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                              2